DETAILED ACTION
Claim(s) 1-7 as filed 1/19/2022 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph 0068 of the specification, “In some embodiments, the counterweights 210 are enclosed” should be “In some embodiments, the counterweights 212 are enclosed”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suddick (US Patent 427206).
Regarding Claim 1, Suddick discloses a pivotable downspout extension system (as shown between Figures 1 and 2), comprising: an adapter A coupleable to a fixed-position downspout (via the connection at the upper end of A; the opening at the upper end of A is at least capable of being coupleable to a fixed-position downspout); and an extension arm B pivotally coupled to the adapter A (as shown between the positions of Figures 1 and 2), the extension arm B comprising: a housing (the housing including at least the structure including the back C with associated sides C2 and C3, in combination with arms D and boxes d) comprising counterweight apertures (each box d of the housing includes an aperture or “opening” for counterweights as described on page 1, lines 50-58), counterweights (“shot or weight”; page 1, lines 50-58) configured to be received within the counterweight apertures (as described above), a pocket for collecting water (the region within B along the back wall C is seen to define a pocket for collecting water, particularly in the position shown in Figure 1), and a water channel extending from the pocket (the region within B along the bottom wall C’ is seen to define a water channel extending from the pocket as shown in Figures 1 and 2).
Regarding Claim 4, Suddick further discloses the adapter A further comprises a water channel (the interior surfaces of A form a water channel) configured to direct water from the fixed-position downspout (the downspout coupled to the upper end of A) to the pocket of the extension arm (the pocket of the extension arm B being the region within B along the back wall C).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleason (US Patent 9506251).
Regarding Claim 7, Gleason discloses a pivotable downspout extension system (including arm 54 pivoting relative to adapter 26), comprising: an adapter 26 coupleable to a fixed-position downspout (26 is at least capable of being coupled to a fixed-position downspout via connector 46); an extension arm 54 pivotally coupled to the adapter (via fulcrum point 56); wherein when water does not exceed a predetermined threshold (“predetermined tipping volume”; col. 7, lines 5-11), the extension arm 54 remains substantially vertical (as shown in Figure 3); and when water exceeds the predetermined threshold (“predetermined tipping volume”), the extension arm pivots, allowing the water to drain from the extension arm (as shown in Figure 4; col. 7, lines 23-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddick (US Patent 427206) in view of Bemis et al. (US Patent 5216852).
Regarding Claim 2, Suddick further discloses the extension arm B comprises a first side C2 and a second side C3 to form a channel (channel between the sides as shown in Figures 1 and 2). 
Suddick does not disclose a living hinge configured to allow the first side and second side to form a channel.
Bemis teaches a water channel structure (gutter; abstract) and further teaches a living hinge 83 configured to allow a first side 20 and second side 54 to form a channel (Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Suddick to include a living hinge to allow the first and second sides of the extension arm to form a channel as taught by Bemis for the purpose of providing an arrangement which allows the structure to be manufactured in a flat shape and then be formed in the desired position later, to thereby allow for stacking of multiple devices (as taught by Bemis; col. 5, lines 1-13).
Regarding Claim 5, Suddick discloses a pivotable downspout extension system (as shown between Figures 1 and 2), comprising: an adapter A coupleable to a fixed-position downspout (via the connection at the upper end of A; the opening at the upper end of A is at least capable of being coupleable to a fixed-position downspout), the adapter comprising: a water channel (the interior surfaces of A form a water channel), and a first arm and a second arm (opposing side surfaces of A on either side of the front surface are seen to be readable as first and second “arms” at least because they define elements which extend downwardly away from the upper horizontal surface; the term “arm” does not require any particular shape); an extension arm B pivotally coupled to the first arm and second arm of the adapter (via D), the extension arm B comprising: a housing (the housing including at least the structure including the back C with associated sides C2 and C3, in combination with arms D and boxes d) comprising counterweight apertures (each box d of the housing includes an aperture or “opening” for counterweights as described on page 1, lines 50-58), counterweights (“shot or weight”; page 1, lines 50-58) configured to be received within the counterweight apertures (as described above), a channel formed from a first side C2 and a second side C3 (channel between the sides as shown in Figures 1 and 2), and a pocket in the housing for receiving water at a base of the channel (the region within B along the back wall C is seen to define a pocket for collecting water, particularly in the position shown in Figure 1).
Suddick does not disclose the first side and second side coupled together via a living hinge.
Bemis teaches a water channel structure (gutter; abstract) and further teaches a living hinge 83 configured to allow a first side 20 and second side 54 to form a channel (Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Suddick to include a living hinge to allow the first and second sides of the extension arm to form a channel as taught by Bemis for the purpose of providing an arrangement which allows the structure to be manufactured in a flat shape and then be formed in the desired position later, to thereby allow for stacking of multiple devices (as taught by Bemis; col. 5, lines 1-13).
Regarding Claim 6, Suddick further discloses the extension arm B is pivotally coupled to the first arm and second arm (i.e. the sidewalls of A as described above) via a connection pin D at the bottom, front of the adapter (pin D is provided at the bottom, front of the adapter A at notches a at least when A and B are assembled as shown in Figures 1 and 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddick (US Patent 427206) in view of Felsen (US Patent 4135540).
Regarding Claim 3, Suddick further discloses the extension arm B pivotally couples to the adapter A (as shown between the positions of Figures 1 and 2).
Suddick does not disclose the extension arm pivotally couples to the adapter via  connection pin passing through the housing and resting on a first arm and a second arm of the adapter.
Felsen teaches a pivoting extension arm 16 of a downspout and further teaches the extension arm 16 pivotally couples to an adapter 15 (Figure 3 especially) via a connection pin 31 passing through a housing of the extension arm (housing including sides 28) and resting on a first arm and a second arm of the adapter 15 (side portions 17 are seen to form first and second arms of the adapter 15).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Suddick to include a connection pin passing through the housing and resting on a first arm and a second arm of the adapter as taught by Felsen for the purpose of ensuring that the adapter and extension arm remain connected while also allowing for the pivoting movement desired by Suddick.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ekker et al. (US Patent 6701675) and Dran (US Patent 6647670) teach pivoting downspout extensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753